Citation Nr: 1524330	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coccygodynia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2012, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction.  


REMAND

Regrettably, the Board finds that further development is needed in this case.

In the prior remand, the Board requested further development on the claim as needed, to include determinations of whether there are any outstanding surgical records and whether an examination is needed to ascertain if there is evidence of surgery to the tailbone.  A February 2013 letter asked the Veteran to identify where and when he underwent surgery for the tailbone.  The Veteran did not reply.  Noting that the Veteran did not provide any evidence or information on the reported surgery to the tailbone, an April 2013 found that an examination was not warranted and denied the claim.

Despite the Veteran's failure to reply, the Board finds that an examination is still warranted as the record as its stands indicates that he may have undergone surgery on the tailbone in service.  X-rays of the coccyx taken for a December 1969 VA examination, conducted slightly over a year after separation from service, showed that a portion of the distal coccyx may have been surgically absent, and a diagnosis of coccygodynia was provided.  The Veteran stated on his substantive appeal that he broke his tailbone during basic training and underwent surgical removal of part of the tailbone.

The Board finds that the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of coccygodynia, to specifically include whether he has any residuals from the reported surgery on the tailbone.  On remand, the Veteran should be provided a final opportunity to provide any further information on the reported tailbone surgery.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify where and when he underwent surgery for the tailbone during service.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of coccygodynia.  The examiner should review the claims file and note that review in the report.  The examiner is advised that service connection is already in effect for a lumbar strain with degenerative changes of the lumbar spine and there is no need to comment on that disability.  The examiner should consider the service medical records showing complaints of low back pain, the December 1969 x-rays showing that a portion of the distal coccyx may have been surgically removed and diagnosing coccygodynia, and any supplemental information obtained on remand.  The examiner should also consider the Veteran's statements regarding disability onset and symptomatology since service.  The examiner should identify all residuals of the reported tailbone surgery.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that coccygodynia had its onset in service or is causally related to service.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

